UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7226


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TERRY D. JONES, a/k/a Rick,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:95-cr-00037-RGD-1)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry D. Jones, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry   D.    Jones    appeals       the     district   court’s    order

denying relief on his motion to reduce his sentence under 18

U.S.C. 3582(c)(2) (2000).            We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated   by    the    district      court.        United    States    v.    Jones,   No.

4:95-cr-00037-RGD-1 (E.D. Va. filed June 6, 2008; entered June

9, 2008).      We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented    in    the    materials

before   the    court      and   argument        would   not   aid    the   decisional

process.

                                                                              AFFIRMED




                                             2